             Case 2:18-cr-00217-RSM Document 389 Filed 07/13/20 Page 1 of 3




 1                                                          Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,
11                                                     NO. CR18-217RSM
                            Plaintiff
12
                       v.                              CASE SCHEDULING ORDER
13
       BRADLEY WOOLARD,
14     ANTHONY PELAYO,
       JEROME ISHAM,
15
       TIMOTHY MANTIE,
16     ROBERT TABARES,
       JOSE LUGO, and
17
       ANDREW TONG
18
                            Defendants.
19
20
            The Court, having considered Defendant Pelayo’s request for a scheduling order in
21
     this matter and the Government’s response, hereby enters the following Scheduling Order
22
     in this matter:
23
24
            ///
25
            ///
26
            ///
27
            ///
28                                                                     UNITED STATES ATTORNEY
      CASE SCHEDULING ORDER/Woolard, et al
                                                                         700 STEWART STREET, SUITE
      CR18-217RSM - Page 1                                                          5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
            Case 2:18-cr-00217-RSM Document 389 Filed 07/13/20 Page 2 of 3




 1
 2                                      Event                                               Date
 3     Expert disclosure: The parties will exchange expert witness
 4     information as follows: The government shall provide a written
                                                                                    Government:
       summary of expert witnesses it intends to call during its case in chief
 5                                                                                  July 28, 2020
       at trial, and a summary of the witness’s opinions and qualifications,
 6     six weeks before trial. Each defendant shall provide a written
                                                                                    Defense:
       summary of expert witnesses they intend to call during their case in
 7                                                                                  August 4, 2020
       chief, and a summary of the witness’s opinions and qualifications,
 8     four weeks before trial.

 9     Rule 404(b) Disclosures: The government shall disclose the general
10     nature of any evidence it intends to use pursuant to the provisions of       July 28, 2020
       Fed.R.Evid. 404(b) six weeks before trial.
11
       Deadline for Adding New Defendants or Counts: The government
12     has until five weeks before trial to add additional defendants or
13     counts through a superseding indictment, if those additional                 August 4, 2020
       defendants or counts are based on evidence in the government’s
14     possession as of that date.
15     Government Witness List: The government is to produce its witness
       list and exhibit list related to its case-in-chief; the government is to
16     produce Jencks Act, Rule 26.2, and Giglio impeachment materials,             August 18, 2020
17     including information relating to known non-testifying declarants
       under Fed.R.Evid. 806 (if any), three weeks before trial.
18     Exhibit and Witness List: The parties are to provide an exhibit list,
19     including illustrative and demonstrative exhibits, two weeks before
       trial. The parties are to provide a witness list two weeks before trial.
20                                                                                  August 25, 2020
       Illustrative and demonstrative exhibits may be modified, with
21     modifications shown to opposing counsel with appropriate time to
       review.
22     Henthorn Disclosures: The government is to produce all
23     impeachment information regarding law enforcement officers and               August 25, 2020
       government agents who will testify at trial, pursuant to United States
24     v. Henthorn, two weeks before trial.
25
       Opening Statement Slideshows and Exhibits: The parties shall                 One day before
26     exchange slideshows and exhibits they intend to use during opening           opening
27     statements one day before opening statements.                                statements

28                                                                         UNITED STATES ATTORNEY
     CASE SCHEDULING ORDER/Woolard, et al
                                                                             700 STEWART STREET, SUITE
     CR18-217RSM - Page 2                                                               5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:18-cr-00217-RSM Document 389 Filed 07/13/20 Page 3 of 3




 1                                       Event                                              Date
 2      Motions in Limine: Parties to file motions in limine and motions re:
 3      404(b) due three weeks before trial.
        Responses to those motions will be due August 25, 2020, and replies         August 18, 2020
 4      to those responses will be due August 28, 2020. Noting Date:
 5      September 1, 2020
        Pretrial Conference: The Court will conduct a hearing on motions in         September 1,
 6      limine (if necessary) and other trial matters on this date.                 2020
 7      Parties to file motions re: jury selection and attorney voir dire and/or
                                                                                    August 25, 2020
        their proposed Jury Questionnaire (if any) two weeks before trial.
 8      Parties to file Trial Briefs, Proposed Jury Instructions, Voir Dire and
                                                                                    August 25, 2020
 9      Verdict Forms, two weeks before trial.
                                                                                    September 8,
10      Trial
                                                                                    2020
11
            The dates set forth in this Order are based on a trial date of September 8, 2020. If
12
     the trial date is continued, these dates will be reset by the equivalent number of days or
13
     weeks in advance of the new trial date.
14
15
            DATED this 13th day of July 2020
16
17
18                                               A
                                                 RICARDO S. MARTINEZ
19                                               CHIEF UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28                                                                         UNITED STATES ATTORNEY
      CASE SCHEDULING ORDER/Woolard, et al
                                                                             700 STEWART STREET, SUITE
      CR18-217RSM - Page 3                                                              5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
